Citation Nr: 0740258	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for lumbar myositis with degenerative changes of 
lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1978 to June 
1978 and from February 2003 to February 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which granted 
service connection for a low back disability (lumbar myositis 
with degenerative changes of the lumbar spine), and assigned 
an initial disability rating of 10 percent.  


FINDINGS OF FACT

1.  For the period of the claim prior to September 28, 2005, 
the evidence of record demonstrates forward flexion of the 
thoracolumbar spine to 85 degrees, and a combined range of 
thoracolumbar motion to 235 degrees.

2.  For the period from September 28, 2005, the competent 
medical evidence of record demonstrates forward flexion of 
the thoracolumbar spine to 60 degrees, and a combined range 
of thoracolumbar motion to 180 degrees; the evidence does not 
demonstrate forward flexion of the thoracolumbar spine that 
more nearly approximates 30 degrees or favorable ankylosis of 
the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  For the period of the claim prior to September 28, 2005, 
the criteria for a rating higher than 10 percent for lumbar 
myositis with degenerative changes of the lumbar spine have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5021-5003, 5237, 5242 (2007).

2.  For the period of the claim from September 28, 2005, the 
criteria for a rating of 20 percent for lumbar myositis with 
degenerative changes of the lumbar spine have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5021-5003, 5237, 5242 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 
2000, VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).   

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in April 2004 that fully addressed all 
four notice elements.  The letter informed the veteran of 
what evidence was needed to establish the benefits sought, of 
what VA would do or had done, what evidence the veteran 
should provide, informed the veteran that it was the 
veteran's responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim, asked 
the veteran to advise VA of any evidence that would support 
the claim, and asked the veteran to send to VA any medical 
reports he had.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The Board observes that the aforementioned letter did not 
provide the veteran with notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.  Nevertheless, 
the Board, in assigning an initial staged disability rating, 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In this regard, in the event 
that the veteran disagrees with the disability rating and/or 
effective date assigned by the RO when effectuating the 
award, the veteran will be provided notice in this regard.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records and 
VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded VA examinations in May 2004 and September 2005.  38 
C.F.R. § 3.159(c)(4).  The Board finds that VA has obtained, 
or made reasonable efforts to obtain, all evidence that might 
be relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Higher Initial Rating for Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that the veteran's claim of 
entitlement to a higher rating for lumbar myositis is an 
appeal from the initial assignment of a disability rating 
following the grant of service connection (September 2004 
rating decision).  As such, the claim requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Throughout the rating period on appeal, the veteran was 
assigned a 10 percent disability rating for his lumbar 
myositis pursuant to Diagnostic Code 5021.  Diagnostic Code 
5021 instructs the rater to evaluate based on limitation of 
motion of the part affected, as degenerative arthritis 
(Diagnostic Code 5003).  Diagnostic Code 5003 in turn 
provides that degenerative arthritis is to be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
The Board finds that in this veteran's case the limitation of 
motion of the lumbar spine is best evaluated under either 
Diagnostic Code 5237 (lumbosacral strain) or 5242 
(degenerative arthritis of the spine).  The rating criteria 
for either diagnostic code is the same, which is the General 
Rating Formula for Diseases and Injuries of the Spine at 
38 C.F.R. § 4.71a. 

Under Diagnostic Codes 5237 and 5242, the General Rating 
Formula for Diseases and Injuries of the Spine, a 10 percent 
disability rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, or where the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degrees.  A 20 percent disability 
rating is warranted where forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees, or where the combined range of 
motion for the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or where 
there is favorable ankylosis of the entire thoracolumbar 
spine.

Upon VA examination on May 19, 2004, the veteran had 
thoracolumbar flexion to 85 degrees and a combined range of 
motion for the thoracolumbar spine of 235 degrees.  The 
examiner noted that the veteran complained of pain when going 
from 85 degrees of flexion to 0 degrees extension and that 
the veteran experienced pain with repetitive forward flexion 
and extension.  The examiner noted that there was no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour.  

Upon VA examination on September 28, 2005, the veteran had 
thoracolumbar flexion to 60 degrees, when considering pain on 
use, and a combined range of motion for the thoracolumbar 
spine of 180 degrees.  

After a review of the evidence of record, the Board finds 
that, for the period prior to September 28, 2005, the 
veteran's lumbar myositis does not warrant an initial 
disability rating greater than 10 percent under Diagnostic 
Codes 5237 or 5242.  His thoracolumbar flexion measurement 
was 85 degrees, which is greater than the 60 degrees or less 
required for the 20 percent disability rating.  While the 
veteran did experience pain when moving from 85 degrees of 
flexion to 0 degrees extension, there is no evidence that 
this pain further reduced his thoracolumbar range of motion.  
Further, the veteran did not have an abnormal gait or 
abnormal spinal contour.

The Board also finds, for the period of claim from September 
28, 2005, the criteria for a 20 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine (Diagnostic Codes 5237 or 5242) were met.  The 
findings of the September 28, 2005 VA examination reflect 
that the veteran had thoracolumbar flexion of only 60 
degrees.  

The Board further finds, for the period of claim from 
September 28, 2005, the criteria for disability rating in 
excess of 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5237 or 
5242) have not been met.  The evidence does not show that the 
veteran's thoracolumbar flexion is 30 degrees or less, and 
does not show ankylosis of the thoracolumbar spine, as 
required for a higher disability rating of 40 percent.  

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the 


assigned evaluation), or necessitated any frequent periods of 
hospitalization, such  that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for consideration of assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

For the period of the claim prior to September 28, 2005, an 
initial disability rating in excess of 10 percent for lumbar 
myositis with degenerative changes of lumbar spine is denied.

For the period of the claim from September 28, 2005, a 20 
percent disability rating for lumbar myositis with 
degenerative changes of lumbar spine is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


